Case 6:19-ap-01008-SY   Doc 1 Filed 01/10/19 Entered 01/10/19 11:20:08   Desc
                         Main Document    Page 1 of 5
Case 6:19-ap-01008-SY   Doc 1 Filed 01/10/19 Entered 01/10/19 11:20:08   Desc
                         Main Document    Page 2 of 5
Case 6:19-ap-01008-SY   Doc 1 Filed 01/10/19 Entered 01/10/19 11:20:08   Desc
                         Main Document    Page 3 of 5
Case 6:19-ap-01008-SY   Doc 1 Filed 01/10/19 Entered 01/10/19 11:20:08   Desc
                         Main Document    Page 4 of 5
Case 6:19-ap-01008-SY   Doc 1 Filed 01/10/19 Entered 01/10/19 11:20:08   Desc
                         Main Document    Page 5 of 5
